Citation Nr: 0403261	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected gastric ulcer, esophageal stricture, and peptic 
esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim for a 
rating in excess of 20 percent for his service-connected 
gastric ulcer, esophageal stricture and peptic esophagitis.  
The veteran submitted a notice of disagreement in April 2001, 
and a statement of the case was issued in August 2002.  The 
veteran completed his appeal with the filing of a substantive 
appeal in September 2002.  The veteran testified at an RO 
hearing in January 2003 and at a Board hearing conducted at 
the RO in July 2003. 

During the July 2003 hearing, the veteran testified that he 
was not working.  When asked by the undersigned VLJ if he 
wished to raise a claim for a total rating based on 
individual unemployability due to service-connected 
disability, he indicated that he did not, but was 
contemplating filing such a claim in the future.  Therefore, 
this matter will not be further addressed at this time.

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


REMAND

The veteran was last evaluated by VA for his service-
connected gastrointestinal disability in April 2002.  During 
the July 2003 Board hearing, the veteran testified that this 
disability had "most definitely" worsened since the last VA 
examination, and he requested that a gastrointestinal 
specialist evaluate him.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).

In July 2003, the veteran testified that there were 
additional treatment records from the Alexandria VA Medical 
Center (VAMC) that had not been made part of the claims file, 
but later clarified this remark by stating that there was 
probably nothing in those records that the RO didn't already 
have.  In any event, in view of the need to return this case 
to the RO for a VA examination, appropriate action to ensure 
that all outstanding pertinent VA treatment records have been 
obtained should be accomplished.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should obtain copies of any 
outstanding pertinent treatment records 
from the VAMCs in Alexandria and 
Shreveport, Louisiana.  All records 
and/or responses received should be 
associated with the claims file.      

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected gastric ulcer, 
esophageal stricture and peptic 
esophagitis.  The claims file must be 
made available to the examiner for review 
in connection with this examination.  All 
examination findings should be clearly 
reported to allow for evaluation under 
applicable VA rating criteria.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 



ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



